Citation Nr: 1534390	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 2006, for the grant of a 100 percent rating for status post metastatic melanoma, recurrent, status post wide excision with residual scars, (hereinafter metastatic melanoma).  

2.  Propriety of reduction from 100 percent to 10 percent, effective February 1, 2011, for metastatic melanoma.  

3.  Entitlement to a rating in excess of 10 percent for metastatic melanoma from September 1, 2006, through July 27, 2009.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for the period from March 2007 through October 2008.  


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1985, December 1999 to March 2003, and May 2003 to August 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

At the hearing, the Veteran testified that he was unemployable from March 2007 through October 2008 due to his recurring skin cancer.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to a TDIU for the period from March 2007 through October 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Recurrence of the Veteran's service-connected metastatic melanoma was indicated as of February 1, 2006, and he was granted an increased rating of 100 percent for the condition as of that date.  Recurrence resulted in a subsequent increase to 100 percent effective July 28, 2009, through January 31, 2011, and again effective July 20, 2012.  

2.  There is no medical evidence of record that demonstrates the Veteran would be entitled to a 100 percent disability rating prior to February 1, 2006, for his metastatic melanoma, or from February 1, 2011, to July 19, 2012,.  The 100 percent rating, effective July 20, 2012, continues due to more extensive systemic treatment beyond treatment confined to the skin.  

3.  In September 2010, the RO notified the Veteran of a proposal to reduce the disability rating for metastatic melanoma from 100 percent to 10 percent disabling.  

4.  A November 2010 rating decision reduced the rating for the Veteran's metastatic melanoma from 100 percent to 10 percent disabling effective February 1, 2011.  

5.  At the time of the reduction to 100 percent, the 100 percent rating for metastatic melanoma had been in effect since July 28, 2009, a period of less than five years.  

6.  The record demonstrates that at the time the RO reduced the 100 percent evaluation assigned to the Veteran's metastatic melanoma there had been sustained material improvement in the symptoms attributable to that disability.  

7.  For the period from September 1, 2006, through July 27, 2009, no active melanoma was reported; there were two residual scars measuring 7.0 cm. x 0.5 cm. on the medial aspect of the right knee, and a horizontal scar measuring 6.0 cm. x 0.10 cm in the bend of the right knee.  They were well healed and nontender with no ulceration, instability, inflammation, adherence, tissue loss, or keloid formation.  They were disfiguring.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 1, 2006, for the assignment of a 100 percent disability rating for metastatic melanoma have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).  

2.  The criteria for restoration of a 100 percent rating from February 1, 2011, for metastatic melanoma have not been met.  38 U.S.C.A. §§ 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.2, 4.118, Diagnostic Code (DC) 7833 (2014).  

3.  The criteria for a disability rating in excess of 10 percent for the period from September 1, 2006, through July 27, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.159, Part 4, including § 4.118, DCs 7800, 7818, 7833 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letter to the Veteran from the RO dated in September 2006, February 2007, April 2009, April 2010, January 2011, and April 2013, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to increased compensation and an earlier effective date, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the majority of the letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Procedural Facts 

Each of the Veteran's claims revolves around the following procedural facts.  

An April 2004 rating decision granted service connection for scars, status post removal of metastatic malignant melanoma, right leg, status post wide excision, sentinel nodes, dissection and immunotherapy, rated as 10 percent, from discharge from service.  The disability rating was apparently assigned pursuant to the DC regarding disfigurement of the head, face , or neck.  The Veteran's 10 percent rating for a superficial scar that was painful on examination was continued upon rating decisions in March 2007 and June 2007, based upon malignant skin neoplasms (DC 7818) and superficial scars, painful on examination (DC 7804).  

In a November 2009 rating decision, a 100 percent evaluation was assigned from February 1, 2006, to be followed by a 10 percent rating from September 1, 2006.  The 10 percent rating was followed by a 100 percent evaluation from July 28, 2009.  

In a September 2010 rating decision, it was proposed that the 100 percent evaluation be decreased to 10 percent, and in November 2010, the decrease was promulgated.  The 10 percent rating was assigned effective from February 1, 2011.  In a March 2013 rating decision, the 10 percent rating was increased to 100 percent, effective July 20, 2012.  The 100 percent rating was continued at the time of a January 2014 rating decision.  

Contentions

The Veteran seeks entitlement to an effective date earlier than February 1, 2006, for the grant of a 100 percent rating for recurring metastatic melanoma.  He asserts he has never been disease free as evidenced by his recurring melanomas.  He argues that the effective date for a 100 percent rating should be from the date of separation from service.  Thus, he asserts that a rating in excess of 10 percent for the period from September 1, 2006, through July 27 2009 is warranted.  Moreover, the reduction of his 100 percent rating to 10 percent, effective February 1, 2011, was improper.  Moreover, he maintains that there should be no subsequent reductions in the years since separation from service.  


Background

Service connection for metastatic melanoma was established by an April 2004 rating decision.  Pertinent information reflects that the 10 percent rating was assigned effective from the day following the date that the Veteran was finally separated from active service, on September 1, 2003.  

The 10 percent rating was assigned based primarily on findings made at a VA examination in November 2003.  At that time, the Veteran was status post-surgery for melanoma in August 2002.  There were two residual scars of the right knee.  One was described as 8 cm. long and 1 cm. wide.  The other was 4 cm. long and 2 cm. wide.  There were no suspicious lesions noted.  The 10 percent rating was assigned pursuant to the disability ratings for scars.  See the April 2004 rating decision.  Later rating decisions rated the Veteran pursuant to DC 7804.  

Treatment records dated subsequent to the November 2003 examination show that the Veteran was seen in December 2005 at VA for a right knee mass.  In January 2006, it was noted that this right knee nodule first appeared 2-3 months ago.  Computerized tomography (CT) showed the mass to be fibrous scar tissue.  In February 2006, the Veteran underwent excision of the mass behind the knee and pathology report came back positive for recurrent melanoma.  On an August 2006 report, it was noted that the tumor as reported above was within 0.5 mm. of some margins.  

Upon examination conducted for VA purposes in September 2006, the Veteran's history included an enlarged nodule behind the right knee and biopsy showed the presence of metastatic malignant melanoma, but the primary site was never found, and he underwent wide excision of the tumor.  The Veteran reported that he had a recurrence of what was thought to be scar tissue from his first surgery in 2001, but more careful deliberation found that it was another lymph node with metastatic melanoma present.  He continued to be followed every 3 months.  Exam showed residuals scars measuring 7.0 cm. x 0.5 cm. on the medial aspect of the right knee and a horizontal scar measuring 6.0 cm x 0.10 cm. in the bend of the knee.  The scars were well-healed and nontender with no ulceration, instability, inflammation, adherence, tissue loss, or keloid formation.  There were no skin color or texture changes, but they were noted to be disfiguring.  The diagnosis was removal of metastatic malignant melanoma without proven primary skin melanoma, right leg, status post wide excision of sentinel nodes, dissection and immunotherapy with scars located behind the knee.  

Upon rating decisions in March 2007 and June 2007, the 10 percent rating (based on residual scars) was confirmed.  

VA records reflect that no foci of active disease was noted in August 2007.  Moreover, scan in June 2008 was negative for active disease.  However, the Veteran underwent surgical biopsy of another right leg lesion on July 28, 2009, and the pathology report showed recurrence again of active malignancy.  He underwent wide excision of the right leg on August 7, 2009, and pathology of the tumor again showed malignant melanoma.  

As the VA records did not show active malignancy after the 2006 surgery, the presurgical 10 percent evaluation was assigned effective from September 1, 2006, which was 6 months following surgical removal for malignancy.  However, with the recurrence of malignant melanoma as indicated on July 28, 2009, a 100 percent rating was assigned from that date.  See the November 2009 rating decision.  

Subsequently dated VA records shows that a pathology report in August 2009 showed evidence of metastatic melanoma to the right thigh.  

In a November 2009 rating action, the RO assigned a 100 percent evaluation from February 1, 2006.  A 10 percent rating was assigned from September 1, 2006, and an evaluation of 100 percent was assigned from July 28, 2009.  

Subsequently added to the record was a January 2009 statement as provided by N.S-M., M.D, a VA physician.  The physician said that the Veteran had metastic melanoma and that he would continue to receive treatment for this ongoing disease.  It was pointed out that when new disease was found, the Veteran underwent surgery to remove each malignant nodule.  The physician also stated that the Veteran's condition had recurred due to persistence of undetectable melanoma.  Treatment included 3 months surveillance every 3 months with dermatology and positron emission tomography (PET)/CT scans "at least" every 6 months.  

In a January 2010 report, another private physician, H.F.S., M.D., stated that the Veteran had experienced recurrent metastatic melanoma and that his condition had a high probability of recurring.  

VA records reflect that in February 2010, the Veteran underwent an excision of a back lesion that revealed a scar and melanoma consistent with metastasis.  

When examined for VA purposes in June 2010, it was noted that the Veteran had residual scars as a result of biopsies and explorations.  The scar on the right knee measured 5 cm x 1 cm.  It was not tender but was slightly elevated.  There was keloid.  It was slightly disfiguring, but there was no limitation of motion or function.  There was one slightly posterior scar to this where he had a reoccurrence.  It measured 4 cm. long x 1 cm wide.  It was slight elevated with some keloid formation.  The scar was nontender and without edema.  It was not disfiguring and resulted in no limitation of motion or function.  There was another scar on the inner aspect of the right thigh.  It was 5 cm. long x 0.3 cm. wide.  This represented the sentinel node biopsies that had been done times two.  The scar was level, linear, and nontender, without inflammation or edema.  There was no keloid.  It was not disfiguring and did not result in limitation of motion or function.  There was an area in the right posterior flank at the area of the 11th rib.  The scar was 5 cm. long x 0/3 cm. wide.  It also represented excision of another melanotic nodule.  The scar was level and nontender.  There was no inflammation and no edema.  There was no disfiguration or limitation of motion or function.  He had two nodules over the lateral posterior left upper arm in the border by the triceps.  One nodule was 0.5 and soft.  The other was 1 cm. and firm.  

In July 2010, he underwent a biopsy for nodules located on the left upper arm.  Pathology report in July 2010 revealed that the nodules were angiolipoma and not carcinoma.  In August 2010, the Veteran reported a left temple lesion.  In September 2010, it was confirmed that the temple lesion was skin melanoma.  

In a September 2010 rating decision, it was proposed that the current 100 percent rating be decreased to 10 percent.  In November 2010, the proposed decrease was promulgated, resulting in a decrease of the 100 percent rating (which had been in effect from July 28, 2009), to 10 percent, effective February 1, 2011.  

VA records dated in 2011 reflect that the Veteran underwent PET imaging in March of that year.  There was no evidence of recurrent metastatic melanoma.  In September 2011, December 2011, and again in January 2012, he underwent excisions of back lesions suspicious for melanoma.  Upon PET scan in June 2012, findings were "worrisome" for a right thigh melanoma.  

A private physician, T.M.S., M.D., reported in July 2012 that the Veteran's medical history included multiple metastatic melanomas and a new suspicious osseous lesion within the posterior aspect of the left proximal tibial metaphysis.  She added that biopsy showed it to be malignant.  

In a March 2013 rating decision, the RO assigned a 100 percent rating for service-connected metastatic melanoma, effective July 20, 2012.  

VA virtual records include documents dated through November 2013.  These records reflect that the Veteran underwent Ipilimumab therapy from September 2010 to November 2012.  Assessment was metastatic melanoma.  He continued with PET scans every 3 months.  He was undergoing chemotherapy.  

When examined by VA in May 2013, the Veteran's medical history included the initial onset of metastatic melanoma during service in 2011.  After initial removal at that time, he had recurring metastatic melanoma with spread throughout the body.  The Veteran added that when the tumor activity was confined to the right leg and right torso, the main treatment approach had been to use surgery to control the disease.  After the initial surgeries and adjuvant treatments while on active duty, he had had 9 post service surgeries, an equal number of biopsies, continues PET/CT scans and follow-up clinical visits, radiation treatment, and two bio-immune therapies.  

In addition to oral or topical medications in the last 12 months, the Veteran had also been treated with topical corticosteroid lasting 6 weeks or more, but not constant.  He had completed radiation treatment in March 2013.  The Veteran was also treated with Xgeva to prevent the left tibial bone fracture from radiation which was indefinite treatment.  The examiner noted that there were multiple worrisome spots for metastatic disease noted on the last two PET scans, the latest in May 2013.  

In a January 2014 rating decision, the 100 percent rating for metastatic melanoma was continued.  

The Veteran provided testimony in support of his claims at a May 2015 video conference hearing.  His testimony reiterates his contentions as noted earlier.  

Entitlement to an effective date earlier than February 1, 2006, for the grant of 100 percent for metastatic melanoma.  

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  

The effective date of a grant of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from that date.  Otherwise, the effective date is the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2014) (2014).  However, 38 U.S.C.A. § 5110(b)(2) (West 2014) and 38 C.F.R. § 3.400(o)(2) (2014) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increase was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper, supra; VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998).  

The basis for evaluating metastatic melanoma is DC 7833 which provides that residuals of malignant melanoma are rated as scars, disfigurement of the head, face, or neck, or impairment of function under the appropriate body system.  If skin malignancy required therapy that is comparable to that used for systemic malignancies, such as systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of the treatment and will continue with a mandatory VA examination six months following the completion of the treatment.  Any change in evaluation based upon that or subsequent examination will be subject to the provisions of 38 C.F.R. § 3.105(e) (2014).  If there is no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  
38 C.F.R. § 4.118, DC 7833 (2014).  

Other than periods of active disease with the assignment of 100 percent ratings, the Veteran's metastatic melanoma has been rated on residuals as noted above.  Such residuals are the scars resulting from the excision of the melanomas.  Pertinent rating criteria for scars include the following discussion.  During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of an increased rating award, however, will in no case be before October 23, 2008.  The RO considered the Veteran's claim under the former and current criteria as evidenced by a January 2009 statement of the case.  Thus, the Board will consider both the former and current rating criteria in this case.  

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, DCs 7800 to 7805.  DC 7800 pertains to scars of the head, face and neck and is therefore not applicable in this case.  

Neither version of DC 7801 applies to this case.  The Veteran's scars are not deep, as they are not associated with underlying tissue damage.  None of the scars have an area of at least 6 square inches (39 sq. cm.).  

Neither version of DC 7802 applies because none of the scars have an area of 144 square inches (929 sq. cm.) or greater.  

The prior version of DC 7803 does not apply, as it pertains to unstable scars.  The revised regulations eliminated DC 7803.  

Under the prior rating criteria, DC 7804 provided that a 10 percent rating was assignable for superficial scars that are painful on examination.  Note (1) to DC 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule).  

According to the revised criteria of DC 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three or four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this DC, when applicable.  

Under the rating criteria for DC 7805 which were previously in effect, other scars were to be rated based upon limitation of function of the affected part.  

The revised version of DC 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under DCs 7800-04 are to be evaluated under an appropriate DC.  

The Board finds that at no time before February 1, 2006, was there evidence of continued active malignancy.  As noted above, in the summarization of evidence, the only residuals of his previous surgery upon VA examination in November 2003 were his residual scars for which he was compensated.  When additional active disease was confirmed in February 2006, the RO, in a November 2009 rating decision, assigned a 100 percent rating as provided for by DC 7833.  DC 7833 provides for a 100 percent raging whenever there is evidence of a skin malignancy which requires therapy that is comparable to that used for systemic malignancies.  This includes chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local incision.  The DC also noted that if treatment is confined to the skin, such as for the period in question here, the provisions for a 100 percent are not applicable.  

A review of the evidence also reflects that for each period when the Veteran was assigned a 100 percent rating in subsequent years, it was because he was once again noted to have active disease.  The RO followed the criteria as set out in the relevant DCs.  The 100 percent rating was assigned from date of onset of treatment and continued for a period of 6 months.  Following that period, the Veteran was rated on residuals (scars).  The most recent grant of a 100 percent rating from July 20, 2012, has continued since that time as the Veteran meets the criteria for such in that evidence shows continued therapy treatment for systemic malignancies.  Such continued treatment, to include therapy more extensive that wide local excision, was not indicated at any time until after the 2012 procedure.  

As the evidence does not show that the Veteran's recurring metastatic melanoma met the criteria for a 100 percent rating prior to February 1, 2006, or after subsequent reductions, an earlier effective date for the 100 percent evaluation is not warranted because a factually ascertainable increase in disability to the 100-percent level was not shown prior to such dates when active melanoma was again noted.  Thus, the currently assigned dates for assignment of a 100 percent rating - February 1, 2006, July 28, 2009, and July 20, 2012 are appropriate.  Also appropriate is the fact that the 100 percent rating has continued since the July 20, 2012, date in that on all other occasions, the Veteran's post-surgical treatment, after the initial 6 months period, was confined to the skin.  As the preponderance of the evidence is against the claims, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Propriety of reduction from 100 percent to 10 percent, effective
February 1, 2011, for metastatic melanoma.  

As reflected in the medical evidence already summarized, the Veteran underwent excision of a metastatic malignancy in 2009.  As per the pertinent DCs, the 100 percent rating was assigned and then continued for 6 months.  The RO proposed and then promulgated the decrease to 10 percent after that period as the medical evidence failed to show active disease.  Nor does the record show continued treatment beyond treatment confined to the skin.  Specifically, upon examination in June 2010, the Veteran's only residuals of the procedure were his scars, and he was compensated for such.  While statements provided by physicians reflect that the Veteran had recurring skin cancers that were likely to return and referenced the fact that he was constantly monitored for such, PET scan in March 2011 was negative for melanoma.  When active disease was again noted in 2012, the Veteran was again assigned a 100 percent rating.  The laws and regulations are clear in this case, and they indicate that for a 100 percent rating, active malignancy must be demonstrated.  Thus, the reduction in evaluation from 100 percent to 10 percent, effective February 1, 2011, was proper.  The provisions of 38 C.F.R. § 3.105(e) were also followed.  This aspect of the claim has not been disputed.

Entitlement to a rating in excess of 10 percent for metastatic melanoma from September 1, 2006, through July 27, 2009.  

As for a rating in excess of 10 percent for metastatic melanoma from September 1, 2006, through July 27, 2009, the evidence shows that the Veteran was compensated throughout this period for his residual scars.  No active melanomas were demonstrated after the initial excisions during service until 2009.  And, it was on the date that active disease was confirmed, July 28, 2009, that a 100 percent rating was assigned as it was on that date that additional active disease was confirmed.  

Final Considerations

As to each of the claims above, the Board notes that consideration has been given to the argument that the Veteran has never been disease free as indicated by the recurrence of his metastatic melanomas.  DC 7833 regarding malignant melanoma is clear, however, and only allows for a 100 percent rating when active disease is present, or after the 6 months period, when more than just skin treatment is indicated.  The 100 percent rating has continued since July 2012 because such extensive therapy (more than just excisions of the areas) has been indicated since that date.  Such treatment was simply not demonstrated following the Veteran's other intermittent 100 percent ratings.  

The Board has also considered whether referral for extraschedular ratings is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  

Moreover, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  


ORDER

Entitlement to an effective date earlier than February 1, 2006, for the grant of 100 percent for metastatic melanoma, is denied.  

The appeal challenging the propriety of reduction for metastatic melanoma from 100 percent to 10 percent, effective February 1, 2011, is denied.  

Entitlement to a rating in excess of 10 percent for metastatic melanoma from September 1, 2006, to July 27, 2009, is denied.  


REMAND

As noted earlier, the Court has held that a request for a TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice, supra.  In other words, if a claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In the present case, at the May 2015 hearing, the Veteran noted that he was self-employed and that due to his recurring skin cancer, he was unemployable for the period from March 2007 through October 2008.  Accordingly, the Board finds that the Veteran has raised a claim of entitlement to a TDIU rating.  Id.  

While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  In this regard, the AOJ should send the Veteran a VCAA notice letter for the TDIU claim.  This letter should notify the Veteran and his representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU for the period in question.  

2.  Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU for the period from March 2007 through October 2008.  If the claim is denied, he and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


